A motion to dismiss has been filed upon the ground that the judgment was rendered on June 23, 1937, and that there was filed in this court under date of December 21, 1937, a transcript of the proceedings which does not purport to be a case-made, and that the certificate of the court clerk is insufficient under the decisions of this court.
The appeal must be dismissed under the following authorities: Schabel v. Wright, 179 Okla. 73, 64 P.2d 855; Render v. Dodson,179 Okla. 352, 66 P.2d 14; Wade v. Mitchell, 14 Okla. 168,79 P. 95; McGuire v. Rash, 89 Okla. 132, 214 P. 698; Thomas v. Potter, 164 Okla. 212, 23 P.2d 381.
The appeal is dismissed.
BAYLESS, V. C. J., and CORN, GIBSON, HURST, and DAVISON, JJ., concur.